


EXHIBIT 10.15.6

 

SEVENTH AMENDMENT TO LEASE

 

THIS SEVENTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
30th day of October, 2012 (the “Execution Date”), by and between BMR-ROGERS
STREET LLC, a Delaware limited liability company (“Landlord,” as
successor-in-interest to Rogers Street, LLC (“Original Landlord”)), and IRONWOOD
PHARMACEUTICALS, INC., a Delaware corporation (formerly known as Microbia, Inc.)
(“Tenant”).

 

RECITALS

 

A.                                    WHEREAS, Original Landlord and Tenant
entered into that certain Lease dated as of January 12, 2007, as amended by that
certain First Amendment to Lease dated as of April 9, 2009, that certain Second
Amendment to Lease dated as of February 9, 2010 (the “Second Amendment”), that
certain Third Amendment to Lease dated as of July 1, 2010, that certain Fourth
Amendment to Lease dated as of February 3, 2011, that certain Fifth Amendment to
Lease dated as of October 18, 2011 and that certain Sixth Amendment to Lease
dated as of July 19, 2012 (collectively, as the same may have been otherwise
amended, supplemented or modified from time to time, the “Lease”), whereby
Tenant leases certain premises (the “Original Premises”) from Landlord at 301
Binney Street in Cambridge, Massachusetts (the “Building”);

 

B.                                    WHEREAS, Tenant desires to lease
additional premises from Landlord; and

 

C.                                    WHEREAS, Tenant desires to extend the
Initial Term of the Lease; and

 

D.                                    WHEREAS, Landlord and Tenant desire to
modify and amend the Lease only in the respects and on the conditions
hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                      Definitions.  For purposes of this
Amendment, capitalized terms shall have the meanings ascribed to them in the
Lease unless otherwise defined herein.  The Lease, as amended by this Amendment,
is referred to herein as the “Amended Lease.”

 

2.                                      Additional Premises Fifth Phase.  As of
the Execution Date, Landlord hereby leases to Tenant approximately ninety-three
thousand (93,000) contiguous rentable square feet of additional premises located
on the fourth floor of the Building, as depicted on Exhibit A attached hereto
(the “Additional Premises Fifth Phase”).  The Additional Premises Fifth Phase
shall be occupied in four stages (each, a “Stage”), which Stages shall be
referred to hereinafter as the “Additional Premises Fifth Phase Stage 1,” the
“Additional Premises Fifth Phase Stage 2,” the “Additional Premises Fifth Phase
Stage 3” and the “Additional Premises Fifth Phase Stage 4”.  Each Stage will
consist of approximately the same square footage (twenty-three thousand two
hundred fifty (23,250) rentable square feet), however, the actual rentable
square footage and actual useable square footage of each Stage and the
Additional Premises Fifth Phase in its

 

--------------------------------------------------------------------------------


 

entirety will be adjusted and mutually agreed to between Landlord and Tenant
based upon the actual constructed rentable square footage and actual constructed
useable square footage determined as hereinafter provided in this Amendment in
accordance with the Measurement Standard.

 

3.                                      Term Commencement Date.  The term with
respect to the Additional Premises Fifth Phase shall commence upon the Execution
Date and shall terminate, subject to any extension options granted pursuant to
the Amended Lease, on the Expiration Date (as defined in Section 14 below). 
From and after the Execution Date, the term “Premises,” as used in the Amended
Lease, shall mean the Original Premises plus the Additional Premises Fifth Phase
and, except as otherwise provided herein, all provisions of the Amended Lease
shall apply to such Premises.

 

4.                                      Occupancy of Additional Premises Fifth
Phase Stages.  Tenant shall take occupancy of the Additional Premises Fifth
Phase Stage 1 no later than the earlier to occur of (a) the date that is one
(1) year after approval by the City of Cambridge of the change of use of any
Converted Space (as defined in Section 11 below) and (b) December 1, 2013. 
Tenant shall take occupancy of the Additional Premises Fifth Phase Stage 2 no
later than June 1, 2014.  Tenant shall take occupancy of the Additional Premises
Fifth Phase Stage 3 no later than June 1, 2015.  Tenant shall take occupancy of
the Additional Premises Fifth Phase Stage 4 no later than June 1, 2016.  At no
time shall Tenant be required to physically move into or maintain continuous
occupancy of any portion of the Additional Premises Fifth Phase.

 

5.                                      Additional Premises Fifth Phase Stage 1
Rent Commencement Date.  Rent with respect to the Additional Premises Fifth
Phase Stage 1 shall commence upon the earliest of (a) the date upon which Tenant
first takes occupancy of all or any portion of the Additional Premises Fifth
Phase Stage 1 for the conduct of its business, (b) the date that is one year
after approval by the City of Cambridge of the change of use of any Converted
Space (as defined below) and (c) December 1, 2013 (the “Additional Premises
Fifth Phase Stage 1 Rent Commencement Date”).  Following the Additional Premises
Fifth Phase Stage 1 Rent Commencement Date, Landlord and Tenant shall enter into
an amendment to the Amended Lease memorializing the actual useable square
footage and the actual rentable square footage of the Additional Premises Fifth
Phase Stage 1, the Additional Premises Fifth Phase Stage 1 Rent Commencement
Date, an appropriate adjustment to Tenant’s Pro Rata Share and the amount of
Additional Premises Fifth Phase Finish Work Allowance (as defined in Section 13
below) allocated to the Additional Premises Fifth Phase Stage 1.

 

6.                                      Additional Premises Fifth Phase Stage 2
Rent Commencement Date.  Rent with respect to the Additional Premises Fifth
Phase Stage 2 shall commence upon the earlier of (a) the date upon which Tenant
first takes occupancy of all or any portion of the Additional Premises Fifth
Phase Stage 2 for the conduct of its business and (b) June 1, 2014 (the
“Additional Premises Fifth Phase Stage 2 Rent Commencement Date”).  Following
the Additional Premises Fifth Phase Stage 2 Rent Commencement Date, Landlord and
Tenant shall enter into an amendment to the Amended Lease memorializing the
actual useable square footage and the

 

2

--------------------------------------------------------------------------------


 

actual rentable square footage of the Additional Premises Fifth Phase Stage 2,
the Additional Premises Fifth Phase Stage 2 Rent Commencement Date, an
appropriate adjustment to Tenant’s Pro Rata Share and the amount of Additional
Premises Fifth Phase Finish Work Allowance allocated to the Additional Premises
Fifth Phase Stage 2.

 

7.                                      Additional Premises Fifth Phase Stage 3
Rent Commencement Date.  Rent with respect to the Additional Premises Fifth
Phase Stage 3 shall commence upon the earlier of (a) the date upon which Tenant
first takes occupancy of all or any portion of the Additional Premises Fifth
Phase Stage 3 for the conduct of its business and (b) June 1, 2015 (the
“Additional Premises Fifth Phase Stage 3 Rent Commencement Date”).  Following
the Additional Premises Fifth Phase Stage 3 Rent Commencement Date, Landlord and
Tenant shall enter into an amendment to the Amended Lease, memorializing the
actual useable square footage and the actual rentable square footage of the
Additional Premises Fifth Phase Stage 3, the Additional Premises Fifth Phase
Stage 3 Rent Commencement Date, an appropriate adjustment to Tenant’s Pro Rata
Share and the amount of Additional Premises Fifth Phase Finish Work Allowance
allocated to the Additional Premises Fifth Phase Stage 3.

 

8.                                      Additional Premises Fifth Phase Stage 4
Rent Commencement Date.  Rent with respect to the Additional Premises Fifth
Phase Stage 4 shall commence upon the earlier of (a) the date upon which Tenant
first takes occupancy of all or any portion of the Additional Premises Fifth
Phase Stage 4 for the conduct of its business and (b) June 1, 2016 (the
“Additional Premises Fifth Phase Stage 4 Rent Commencement Date”).  Following
the Additional Premises Fifth Phase Stage 4 Rent Commencement Date, Landlord and
Tenant shall enter into an amendment to the Amended Lease memorializing the
actual useable square footage and the actual rentable square footage of the
Additional Premises Fifth Phase Stage 4, the Additional Premises Fifth Phase
Stage 4 Rent Commencement Date, an appropriate adjustment to Tenant’s Pro Rata
Share and the amount of Additional Premises Fifth Phase Finish Work Allowance
allocated to the Additional Premises Fifth Phase Stage 4.

 

9.                                      Tenant’s Pro Rata Share.  Tenant’s Pro
Rata Share shall be increased on the rent commencement date for each Stage (each
an “Additional Premises Fifth Phase Stage Rent Commencement Date”) to include
the actual rentable square footage of the relevant Stage of the Additional
Premises Fifth Phase in the calculation of Tenant’s Pro Rata Share.  Tenant’s
Pro Rata Share will be adjusted appropriately and trued up within sixty (60)
days’ after the execution of an amendment to the Amended Lease, memorializing
the actual useable square footage and the actual rentable square footage of the
relevant Stage of the Additional Premises Fifth Phase, the rent commencement
date of the relevant Stage of the Additional Premises Fifth Phase, an
appropriate adjustment to Tenant’s Pro Rata Share and the amount of Additional
Premises Fifth Phase Finish Work Allowance allocated to the relevant Stage.

 

10.                               Base Rent/Annual Adjustments.  The initial
Base Rent for the Additional Premises Fifth Phase Stage 1 shall be $43.00 per
rentable square foot per year commencing on the Additional Premises Fifth Phase
Stage 1 Rent Commencement Date.  Base Rent for the Additional Premises Fifth
Phase Stage 1 shall be increased during the Initial Term on each

 

3

--------------------------------------------------------------------------------


 

annual anniversary of the Additional Premises Initial Phase Rent Commencement
Date (as defined in the Second Amendment) beginning with the first such annual
anniversary after the Additional Premises Fifth Phase Stage 1 Rent Commencement
Date by fifty cents ($0.50) per rentable square foot per year.  The initial Base
Rent for each other Stage shall be the same dollar value as the Additional
Premises Fifth Phase Stage 1 Base Rent, as increased pursuant to the Amended
Lease, then in effect on the relevant Additional Premises Fifth Phase Stage Rent
Commencement Date.  Base Rent for each other Stage shall be increased during the
Initial Term on each annual anniversary of the Additional Premises Initial Phase
Rent Commencement Date beginning with the first such annual anniversary after
the relevant Additional Premises Fifth Phase Stage Rent Commencement Date by
fifty cents ($0.50) per rentable square foot per year.  Base Rent for the
Additional Premises Fifth Phase shall not be increased on the Interim Date as
provided in Section 1.16 of the Lease.  Base Rent for the Additional Premises
Fifth Phase for the Extension Term shall be determined in accordance with
Section 1.16 of the Lease.  Commencing on the Additional Premises Fifth Phase
Stage 1 Rent Commencement Date for the Additional Premises Fifth Phase Stage 1,
the Additional Premises Fifth Phase Stage 2 Rent Commencement Date for the
Additional Premises Fifth Phase Stage 2, the Additional Premises Fifth Phase
Stage 3 Rent Commencement Date for the Additional Premises Fifth Phase Stage 3
and the Additional Premises Fifth Phase Stage 4 Rent Commencement Date for the
Additional Premises Fifth Phase Stage 4, the Base Rent for each relevant Stage
of the Additional Premises Fifth Phase shall be paid in equal monthly
installments in advance on the first day of each and every calendar month during
the Term, as extended pursuant to the Amended Lease, as set forth in
Section 4.01 of the Lease.  To the extent any Additional Premises Fifth Phase
Stage Rent Commencement Date occurs before the actual rentable square footage of
such Stage is determined, the parties hereto agree to true up all payments of
Rent for such Stage made prior to the date such actual square footage is
determined within thirty (30) days of the date such actual rentable square
footage is determined.  The parties will also make any appropriate adjustments
and true ups for payments of the Additional Premises Fifth Phase Finish Work
Allowance for such phase within thirty (30) days of the date such actual
rentable square footage is determined.

 

11.                               Conversion of Core Space.  Landlord shall use
commercially reasonable efforts to work cooperatively with Tenant until
December 1, 2013 to seek a change in use from the City of Cambridge permitting
the conversion of certain existing mechanical core space within Tenant’s
Premises, including the Additional Premises Fifth Phase, as selected by Tenant
and as further depicted on Exhibit B attached hereto (the “Core Space”) to
laboratory and office space available for Tenant’s use and occupancy.  Any such
Core Space that receives approval of such change in use from the City of
Cambridge (the “Converted Space”) shall be renovated to “Warm Shell Space” (i.e.
such space shall be delivered to Tenant in the same shell condition as the main
body of the Additional Premises Fifth Phase is delivered to Tenant) by Landlord,
at a cost to Landlord not to exceed One Hundred Eighty-Five Thousand Dollars
($185,000.00).  In the event that the cost to renovate the Converted Space to
Warm Shell Space exceeds $185,000.00, Tenant may elect, but shall have no
obligation, to pay the amount of such cost that exceeds $185,000.00.  Tenant
shall have no obligation to store or pay for the storage of any Landlord
property or equipment removed from the Converted Space by Landlord during its
renovation of the Converted Space to Warm Shell Space.  Upon the expiration or
termination of the Amended

 

4

--------------------------------------------------------------------------------


 

Lease or the surrender of the Converted Space, Tenant shall have no obligation
to restore the Converted Space to the condition it was in immediately prior to
Tenant’s Finish Work with respect to such space or to replace any Landlord
property or equipment that was removed from the Converted Space by Landlord
during its renovation of the Converted Space to Warm Shell Space.  The rentable
or useable square footage of any Converted Space added to Tenant’s Premises and
the Additional Premises Fifth Phase shall not increase Tenant’s existing Pro
Rata Share of (a) Taxes, (b) Landlord’s expenses for utilities, (c) Landlord’s
insurance premiums related to the Building or (d) Operating Expenses and Tenant
shall not be required to pay Base Rent (i.e. Base Rent is Zero Dollars ($0.00)
and is not subject to annual escalations pursuant to Section 10 above), with
respect to the Converted Space; provided, however, that if Tenant utilizes the
Second Additional Premises Fifth Phase Finish Work Allowance (as defined in
Section 13 below), or a portion thereof, on the Converted Space, then Base Rent
with respect to the Converted Space shall be equal to the amount of the Second
Additional Premises Fifth Phase Finish Work Allowance disbursed by Landlord for
the Converted Space, amortized and trued-up pursuant to Section 13 below. 
Furthermore, Tenant shall be responsible for Additional Rent (other than
Tenant’s Pro Rata Share of the expenses listed above) with regard to the
Converted Space.

 

12.                               1st Floor Space.  Additionally, Landlord shall
use commercially reasonable efforts to work cooperatively with Tenant until
December 1, 2013 to seek a change in use from the City of Cambridge permitting
the conversion of certain existing mechanical space located on the first floor
of the Building as further depicted on Exhibit C attached hereto (the “1st Floor
Space”) to laboratory and office space.  If Landlord receives approval of a
change in use from the City of Cambridge for the 1st Floor Space by December 1,
2013, Landlord and Tenant shall enter into a written amendment to the Amended
Lease adding such space to Tenant’s Premises and memorializing the actual
useable square footage and the actual rentable square footage of the 1st Floor
Space and an appropriate adjustment to Tenant’s Pro Rata Share.  The term with
respect to the 1st Floor Space shall commence upon the execution date of such
amendment and shall terminate, subject to any extension options granted pursuant
to the Amended Lease, on the Expiration Date (as defined in Section 14 below). 
From and after the execution date of such amendment, the term “Premises,” as
used in the Amended Lease, shall mean the Original Premises plus the 1st Floor
Space and, except as otherwise provided herein, all provisions of the Amended
Lease shall apply to such Premises.  In the aforementioned lease amendment,
Tenant shall acknowledge that it is fully familiar with the condition of the
1st Floor Space and agrees to take the same in its condition “as is” as of the
execution date of such lease amendment, provided that the 1st Floor Space is
then in substantially the same or better condition that the 1st Floor Space is
as of the Execution Date.  Tenant shall pay all Additional Rent for such
1st Floor Space commencing as of the date of the aforementioned lease amendment,
but shall not be required to pay any Base Rent.  Landlord shall provide to
Tenant an additional Finish Work Allowance of One Million Eight Hundred Thousand
Dollars ($1,800,000) (the “1st Floor Space Finish Work Allowance”) in order to
fund, pursuant to the terms and procedures set forth in Sections 10.04(c) and
10.05 of the Lease (including, without limitation, Tenant’s rights under the
last paragraph of Section 10.04(c)-2 of Exhibit 10.04(c)), the design and
construction of conference center improvements (which shall include, but not be
limited to, the improvements listed on Exhibit D

 

5

--------------------------------------------------------------------------------


 

attached hereto) with respect to the 1st Floor Space; provided that,
notwithstanding anything in Sections 10.04(c) or 10.05 of the Lease to the
contrary, (i) Tenant shall have no obligation to pay or reimburse Landlord for
any costs or expenses to review or supervise the construction of the Finish Work
with respect to the 1st Floor Space, to review the Construction Documents
related thereto or to assist with government filings and (ii) Landlord’s
approval of the Construction Documents related to the Finish Work with respect
to the 1st Floor Space shall not be unreasonably withheld, conditioned or
delayed.  The 1st Floor Space Finish Work Allowance for the 1st Floor Space must
be utilized for Finish Work constructed within the 1st Floor Space.

 

13.                               Finish Work Allowance.  Landlord shall provide
to Tenant an additional Finish Work Allowance of Forty Dollars ($40.00) per
rentable square foot of Additional Premises Fifth Phase (the “Additional
Premises Fifth Phase Finish Work Allowance”) in order to fund, pursuant to the
terms and procedures set forth in Sections 10.04(c) and 10.05 of the Lease
(including, without limitation, Tenant’s rights under the last paragraph of
Section 10.04(c)-2 of Exhibit 10.04(c)), the design and construction by Tenant
of the Finish Work with respect to the Additional Premises Fifth Phase; provided
that, notwithstanding anything in Sections 10.04(c) or 10.05 of the Lease to the
contrary, (i) Tenant shall have no obligation to pay or reimburse Landlord for
any costs or expenses to review or supervise the construction of the Finish Work
with respect to the Additional Premises Fifth Phase, to review the Construction
Documents related thereto or to assist with government filings and
(ii) Landlord’s approval of the Construction Documents related to the Finish
Work with respect to the Additional Premises Fifth Phase shall not be
unreasonably withheld, conditioned or delayed.  The Additional Premises Fifth
Phase Finish Work Allowance shall be determined with respect to each Stage based
on the actual constructed rentable square footage of such respective Stage.  The
Additional Premises Fifth Phase Finish Work Allowance for the Additional
Premises Fifth Phase Stage 1 must be utilized for Finish Work constructed within
the Additional Premises Fifth Phase Stage 1.  The Additional Premises Fifth
Phase Finish Work Allowance for the Additional Premises Fifth Phase Stage 2 must
be utilized for Finish Work constructed within the Additional Premises Fifth
Phase Stage 2.  The Additional Premises Fifth Phase Finish Work Allowance for
the Additional Premises Fifth Phase Stage 3 must be utilized for Finish Work
constructed within the Additional Premises Fifth Phase Stage 3.  The Additional
Premises Fifth Phase Finish Work Allowance for the Additional Premises Fifth
Phase Stage 4 must be utilized for Finish Work constructed within the Additional
Premises Fifth Phase Stage 4.

 

If properly requested by Tenant pursuant to this Section, Landlord shall make
available to Tenant a second Finish Work Allowance of Fifty Dollars ($50.00) per
rentable square foot of Additional Premises Fifth Phase and Converted Space for
Tenant’s use and occupancy (the “Second Additional Premises Fifth Phase Finish
Work Allowance”) in order to fund, pursuant to the terms and procedures set
forth in Sections 10.04(c) and 10.05 of the Lease (including, without
limitation, Tenant’s rights under the last paragraph of Section 10.04(c)-2 of
Exhibit 10.04(c)), the design and construction by Tenant of the Finish Work with
respect to the Additional Premises Fifth Phase and the Converted Space; provided
that, notwithstanding anything in Sections 10.04(c) or 10.05 of the Lease to the
contrary, (a) Tenant shall have no obligation to pay or reimburse Landlord for
any costs or expenses to review or supervise the construction of the

 

6

--------------------------------------------------------------------------------


 

Finish Work with respect to the Additional Premises Fifth Phase or the Converted
Space, to review the Construction Documents related thereto or to assist with
government filings and (b) Landlord’s approval of the Construction Documents
related to the Finish Work with respect to the Additional Premises Fifth Phase
and the Converted Space shall not be unreasonably withheld, conditioned or
delayed.  The Second Additional Premises Fifth Phase Finish Work Allowance shall
be calculated with respect to each Stage and the Converted Space based on the
actual constructed rentable square footage of such respective Stage and the
Converted Space.  The Second Additional Premises Fifth Phase Finish Work
Allowance must be utilized for Finish Work constructed within the Additional
Premises Fifth Phase and the Converted Space. Base Rent (including with respect
to the Converted Space which initially is Zero Dollars ($0.00) per rentable
square foot) shall be increased to include the amount of the Second Additional
Premises Fifth Phase Finish Work Allowance disbursed by Landlord in accordance
with the Amended Lease amortized over the period commencing with the day on
which the Second Additional Premises Fifth Phase Finish Work Allowance (or any
portion thereof) was disbursed and ending on the Expiration Date (defined in
Section 14) at a rate of eight percent (8%) annually.  Tenant shall have until
seventy-five (75) days following completion of the relevant Finish Work (the “TI
Deadline”) to expend the Second Additional Premises Fifth Phase Finish Work
Allowance, after which date Landlord’s obligation to fund such costs shall
expire.  The amount by which Base Rent shall be increased shall be determined
(and Base Rent shall be increased accordingly) as of the TI Deadline, with
Tenant paying (on the next succeeding day that Base Rent is due under the
Amended Lease (the “TI True-Up Date”)) any underpayment of the further adjusted
Base Rent for the period beginning on the day on which the Second Additional
Premises Fifth Phase Finish Work Allowance (or any portion thereof) was
disbursed and ending on the TI True-Up Date. Landlord shall not be obligated to
expend any portion of the Second Additional Premises Fifth Phase Finish Work
Allowance until Landlord shall have received from Tenant a letter in the form of
Exhibit E attached hereto executed by an authorized officer of Tenant.  In no
event shall any unused Second Additional Premises Fifth Phase Finish Work
Allowance entitle Tenant to a credit against Rent payable under the Lease.

 

14.                               Term Extension.  Section 3.03(a) of the Lease
is deleted in its entirety.  The reference to Extension Terms in Section 1.09 of
the Lease is deleted in its entirety.  The Initial Term of the Lease is hereby
extended twenty-four (24) months and shall expire on January 31, 2018 (the
“Expiration Date”).  The period of time from February 1, 2016 through
January 31, 2018 is referred to as the “Extension Term.”

 

14.1                        Section 3.03(b) of the Lease (which includes the
paragraph under the paragraph referred to as Section 3.03(b) of the Lease), is
deleted in its entirety and replaced with the following:

 

“All references to the Term shall mean the Initial Term as it is extended by the
Extension Term (as defined in the Seventh Amendment to Lease dated as of
October 30, 2012) and any other extension

 

7

--------------------------------------------------------------------------------


 

options granted pursuant to such Seventh Amendment to Lease.”

 

14.2                        The phrase “If Tenant gives Landlord timely notice
of its intention to extend the then-current Term of this Lease, as it may have
been previously extended, then within sixty (60) days thereafter” in
Section 3.03(c) of the Lease is deleted in its entirety and replaced with “On or
before the date that is sixty (60) days prior to the commencement of an
Extension Term.”

 

14.3                        All references to “the applicable Extension Term,”
“Extension Terms” or “the First Extension Term” in the Lease shall hereafter be
deemed referenced to the Extension Term as defined herein and any other
extension options granted pursuant to this Amendment.

 

14.4                        The phrase “, or with respect to the Second
Extension Term, the CPI for the month in which the First Extension Term
commenced)” in Section 3.03(e) of the Lease is deleted in its entirety.

 

15.                               Base Rent/Annual Adjustments During the
Extension Term.  Base Rent for the Premises, as defined in the Amended Lease,
shall increase during the Extension Term as set forth in the second paragraph of
Section 1.16 of the Lease.

 

16.                               Intentionally omitted.

 

17.                               Right of First Refusal.  The phrase “any
rentable premises on the third floor of the Building” in Section 12 of the
Second Amendment is hereby deleted in its entirety and replaced with “any
rentable premises in the Building being marketed for lease by Landlord.”

 

18.                               Options to Extend Term.  Tenant shall have two
(2) options (each, an “Option”) to extend the Term by two (2) years each as to
the entire Premises (and not less than the entire Premises) upon the following
terms and conditions.  Any extension of the Term pursuant to an Option shall be
on all the same terms and conditions as the Lease, except as follows:

 

18.1                        Base Rent shall be adjusted on the first (1st) day
of the extension term and each annual anniversary date thereof in accordance
with Section 1.16 of the Lease.

 

18.2                        No Option is assignable separate and apart from the
Lease.

 

18.3                        An Option is conditional upon Tenant giving Landlord
written notice of its election to exercise such Option at least twelve (12)
months prior to the end of the expiration of the then-current Term.  Time shall
be of the essence as to Tenant’s exercise of an Option.  Tenant assumes full
responsibility for maintaining a record of the deadlines to exercise an Option.

 

18.4                        Notwithstanding anything contained in this
Article to the contrary, Tenant shall not have the right to exercise an Option
at any time while any Event of Default as described

 

8

--------------------------------------------------------------------------------


 

in Article 14 of the Lease has occurred and is continuing until Tenant cures any
such Event of Default, if such Event of Default is susceptible to being cured.

 

18.5                        The period of time within which Tenant may exercise
an Option shall not be extended or enlarged by reason of Tenant’s inability to
exercise such Option because of the provisions of Section 18.4.

 

18.6                        All of Tenant’s rights under the provisions of an
Option shall terminate and be of no further force or effect if (a) Tenant does
not timely exercise an Option, (b) even after Tenant’s due and timely exercise
of such Option if, after such exercise, but prior to the commencement date of
the new term, an Event of Default as described in Article 14 of the Lease has
occurred and is continuing uncured on the commencement date of the new term or
(c) or Tenant fails to provide Landlord with a replacement or amended Letter of
Credit on or before the beginning of the extension term with an expiration date
that is at least ninety-five (95) days following the expiration of the new term,
as so extended, provided that an increased amount of such Letter of Credit shall
not be required in connection therewith.

 

19.                               Condition of Premises.  Tenant acknowledges
that, other than as set forth below or in the Lease, neither Landlord nor any
agent of Landlord has made any representation or warranty with respect to the
condition of the Additional Premises Fifth Phase, the Converted Space, the
1st Floor Space, the Building or the Property, or with respect to the
suitability of the Additional Premises Fifth Phase, the Converted Space, the
1st Floor Space, the Building or the Property for the conduct of Tenant’s
business.  Tenant acknowledges that (a) it is fully familiar with the condition
of the Additional Premises Fifth Phase (excluding the Converted Space), and
agrees to take the same in its condition “as is” as of the Execution Date and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Additional Premises Fifth Phase, the Converted Space or the 1st Floor Space for
Tenant’s occupancy or to pay for or construct any improvements to the Additional
Premises Fifth Phase, the Converted Space or the 1st Floor Space except that
Landlord shall (1) provide the Additional Premises Fifth Phase Finish Work
Allowance, the Second Additional Premises Fifth Phase Finish Work Allowance and
the 1st Floor Space Finish Work Allowance, (2) perform improvements in the
Converted Space to renovate it to Warm Shell Space condition and (3) on or
before nine (9) months after the Execution Date, provide freeze protection for
chilled water and reheat coils in the Premises, including the Additional
Premises Fifth Phase, in accordance with the specifications set forth in
Exhibit F attached hereto.

 

20.                               Parking.  In addition to any existing Tenant
rights to parking spaces under the Lease, commencing on the date requested by
Tenant, but in any event, no later than each Additional Premises Fifth Phase
Stage Rent Commencement Date, Landlord shall provide Tenant with 1.0 parking
spaces per 1,000 useable square feet (exclusive of any mechanical space) of the
relevant Additional Premises Fifth Phase Stage at Landlord’s then-current
prevailing monthly rate for parking spaces.  Tenant’s use of the parking spaces
provided hereunder and Tenant’s rights with respect thereto (including (without
limitation) limitations on

 

9

--------------------------------------------------------------------------------


 

increases in the prevailing monthly rate for parking spaces) shall otherwise be
in accordance with the terms of Section 2.01(d) of the Lease.

 

21.                               Signage.  In addition to the signage permitted
pursuant to Section 9.05 of the Lease, Tenant shall have the right, at Tenant’s
sole cost and expense, to install signage on the exterior of the Building in
space of a size equal to Tenant’s proportionate share (i.e. based on the
rentable square footage of the Premises, including the Additional Premises Fifth
Phase, divided by the rentable square footage of the Building) of the space
available on the Building for exterior signage, subject to applicable laws,
governmental approvals and Landlord’s consent.

 

22.                               Intentionally omitted.

 

23.                               Broker. Tenant represents and warrants that it
has had no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment other than CB Richard Ellis, Inc. (“Broker”), and
that it knows of no other real estate broker or agent that is or might be
entitled to a commission in connection with the representation of Tenant in
connection with this Amendment.  Landlord shall compensate Broker in relation to
this Amendment pursuant to a separate agreement between Landlord and Broker.

 

23.1                        Tenant represents and warrants that no broker or
agent has made any representation or warranty relied upon by Tenant in Tenant’s
decision to enter into this Amendment, other than as contained in this
Amendment.

 

23.2                        Tenant acknowledges and agrees that the employment
of brokers by Landlord is for the purpose of solicitation of offers of leases
from prospective tenants and that no authority is granted to any broker to
furnish any representation (written or oral) or warranty from Landlord unless
expressly contained within this Amendment.  Landlord is executing this Amendment
in reliance upon Tenant’s representations, warranties and agreements contained
within Section 23, Section 23.1 and this Section 23.2.

 

23.3                        Tenant agrees to indemnify, save, defend and hold
Landlord harmless from any and all cost or liability for compensation claimed by
any other broker or agent, other than Broker, employed or engaged by Tenant or
claiming to have been employed or engaged by Tenant.

 

23.4                        Landlord shall pay any commission, fee or other
compensation due to any Landlord broker(s) in connection with this Amendment. 
Landlord agrees to indemnify, save, defend and hold Tenant harmless from any and
all cost or liability for compensation claimed by any broker or agent employed
or engaged by Landlord or claiming to have been employed or engaged by Landlord.

 

24.                               Confidentiality Covenant of Landlord. Landlord
shall keep confidential the Base Rent, the Additional Premises Fifth Phase
Finish Work Allowance, the Second Additional Premises Fifth Phase Finish Work
Allowance and the 1st Floor Space Finish Work Allowance of this Amendment, but
shall not be required to keep any other information contained in this

 

10

--------------------------------------------------------------------------------


 

Amendment, including its execution, confidential, and all proprietary, business
and technical information of Tenant and/or its Affiliates obtained by Landlord;
provided, however, that Landlord may disclose such confidential information
(a) on a need to know basis and in connection with the ordinary course of
Landlord’s business to its attorneys, lenders, consultants, advisors, brokers,
contractors, and potential successors and assigns, provided that such recipients
agree to maintain the confidentiality of such information, (b) as required by
law or by order of a court of competent jurisdiction, (c) in the form of
aggregate leasing data provided to investors in the normal course of business or
(d) in the form of a written press release, which press release is subject to
Tenant’s reasonable prior written approval.

 

25.                               Effect of Amendment.  Except as modified by
this Amendment, the Lease and all the covenants, agreements, terms, provisions
and conditions thereof shall remain in full force and effect and are hereby
ratified and affirmed.  The covenants, agreements, terms, provisions and
conditions contained in this Amendment shall bind and inure to the benefit of
the parties hereto and their respective successors and, except as otherwise
provided in the Lease, as amended hereby, their respective assigns.  In the
event of any conflict between the terms contained in this Amendment and the
Lease, the terms herein contained shall supersede and control the obligations
and liabilities of the parties.  From and after the Execution Date, the term
“Lease” as used in the Lease shall mean the Lease, as modified by this
Amendment.

 

26.                               Miscellaneous.  This Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant. The
captions of the paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof.  All exhibits hereto are incorporated
herein by reference.  Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of or option for a lease, and shall
not be effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.

 

27.                               Counterparts.  This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.

 

28.                               Authority.  Landlord and Tenant have all
necessary and proper authority, without the need for the consent of any other
person or entity, other than any consents that have been obtained, to enter into
and perform under this Amendment.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

 

BMR-ROGERS STREET LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Title:

VP, Real Estate Counsel

 

 

 

TENANT:

 

IRONWOOD PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Michael J. Higgins

 

Name:

Michael J. Higgins

 

Title:

Chief Operating Officer

 

 

12

--------------------------------------------------------------------------------
